DETAILED ACTION

This Final Office Action substitutes the Action mailed 12/27/2021 and then vacated on 2/28/2022. 
Examiner apologizes for the previous Final Office Action which was posted and mailed prematurely, i.e. before completion.

Amendments to the claims are acknowledged. 
Claims 1-14 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/24/2020 and 01/11/2022 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/624047 filed 1/30/2018 is acknowledged.

Claim Election/Restriction
Election with Traverse
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 7/06/2021 is acknowledged.  The traversal is on the ground(s) that the Office Action has not shown a serious burden would be required and that both groups are classified in the same class 702/22.  This is not found persuasive because the method of Groups I and II require different technology. Group II requires a trained machine learning classifier to predict chemical reactions as being successful and retrosynthetically determining synthetic routes.  Group I however does not recite these limitations and instead recites training a classifier on data derived from a plurality of chemical reactions known to be successful and unsuccessful. Groups I and II are not drawn to the same method.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/06/2021.

Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea
The claim(s) recite(s):
Determining a plurality of known chemical reactions and/or novel chemical reactions, wherein in the novel chemical reactions are extrapolated from generalized known chemical transformations. This step reads on process that can be performed by the human mind and is therefore an abstract idea;
Determining from the plurality of novel chemical reactions a plurality of predicted chemical reactions based on a trained classifier wherein the trained classifier is trained on data derived from chemical reactions known to be successful and unsuccessful. This step reads on a process that can be carried out as a mental step because the recited “trained classifier” is not one that necessitates computer technology. The claims do not even recite the implementation of a computer. Also, the “trained classifier,” is broadly and generically recited such that it reads on mathematics per se or a table with data of reactions that successfully lead to a certain product and reactions that may be expected but did not lead to the certain product. The instant method step also does not recite how the trained classifier is implemented so that the plurality of novel chemical reactions lead to determining predicted chemical reactions;

Determining at least one target compound. This step reads on one that can be performed by the human mind and is therefore an abstract idea;
Determining a plurality of chemical reaction routes associate with the at least one target compound, wherein each route comprises a chemical reaction of the plurality of chemical reactions. This step reads on one that can be performed by the human mind and is therefore an abstract idea;
Determining an optimal chemical reaction route from the plurality of routes identified for producing the target compound. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
The above method steps read on steps that one with knowledge of chemistry and chemical reactions can perform in the human mind. The step of determining a plurality of predicted chemical reactions based on a trained classifier, is one that can also be performed by the human mind given that the recited classifier is not one that necessitates computer technology. Rather the recited trained classifier reads on one that merely implements mathematics or organized data.
Claims 2-14 recite subsequent abstract ideas that further limit claim 1.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, could be carried out as a mental process or with the aid of paper/pen.
	
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that practically apply the judicial exception.
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.


Step 2B: Consideration of Additional Elements and Significantly More
The claims recite additional limitations which are limitations recited in addition to the abstract idea:
In an alternative embodiment to the abstract idea addressed above, the “trained classifier,” could read on a classifier that requires computer technology. However, such classifiers for classifying chemical reactions are well known as evidenced by at least Hlavacek et al. et al. (US 2008/0177478) who teach trained classifiers such as Support Vector Machines for metabolic chemical reaction prediction (par. Abstract, par. 0015 and par. 0032) and Segler et al. (Chem. Eur. J. vol. 23 (2017) pages 5966-5971) who teach neural network classifiers for reaction prediction. 
Thus, the recited classifier, even if interpreted in a narrower embodiment as one that requires computer technology, is a routine “additional element” that does not meaningfully limit the abstract idea steps because it only serves to predict chemical reactions (i.e. generate information) which are then used in the later abstract idea steps.  The claims do not even recite how the trained classifier is used to determine a plurality of predicted chemical reactions; the trained classifier does not impose meaningful limitation on the abstract idea steps.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 10, par. 2) that the limitation drawn to determining a plurality of predicted chemical reactions “based on a trained classifier, wherein the trained classifier is trained on data derived from a plurality of chemical reactions” known to be successful and unsuccessful. Applicants argue that the human mind would not be equipped to carry out the claimed process step.
In response, the limitations is broad and generic with regard to the “trained classifier” and it is not recited as one which would require computer technology. A trained classifier may be for example, a regression algorithm, a plot of useful information, a directed acyclic graph, or a tree with nodes drawn with paper/pen or displayed on a screen. The claims are not specific with regard to the type of classifier. Furthermore, the claim recites determining “based on a trained classifier.” Even supposing the claim is further limited to recite a classifier that does not fall into the realm of judicial exceptions (i.e. abstract ideas), the claim nevertheless recites the implementation of the classifier with high degree of generality. The claim is not specific as to how the classifier is employed to cause the determination of a plurality of predicted chemical reactions. It is noted that a trained classifier requiring computer technology may merely be an “additional element” and evaluated under Step 2B. 

In response, the recited second step of determining a plurality of predicted chemical reactions, based on a trained classifier does not include limitations that would necessitate computer technology. Using the examination standard of Broadest Reasonable Interpretation, a trained classifier merely reads on a predetermined (i.e. trained) graph or mathematical model that is used to determine (i.e. predict) new chemical reaction based on already known chemical reactions. The step is not one that is outside the realm of a mental process. Furthermore, Applicants assertion that the human mind would not employ a trained classifier is not convincing because the trained classifier is recited at a high degree of generality and does not exclude a classifier that can not be used by the human mind or with the aid of paper/pen. For example, a decision tree or directed graph, or other model which reads on an abstract idea. Because the step is one that is analyzed under Step 2A: Prong One and reads on a judicial exception, it does not constitute an improvement to technology. 
Applicants argue (Remarks, page 11, par. 4) that the Office Action describes the claims at a high level of generality.
In response, to clarify, the description is intended to point to the recited limitation so as to indicate which limitations are being addressed, instead of verbatim copying limitations into the Office Action. This would be redundant since the limitations are recited in the filed claim set. Additionally, Examiner does not agree that the claims are described at a high level of generality. Each process step of claim 1 is addressed under 
Applicants argue (Remarks, page 5, par. 1) the Office Action has not addressed how mathematics per se or a table with data meets the claim elements of a “trained classifier” which has been trained on data derived from a plurality of chemical reactions.
In response, the claims do not recite what kind of classifier is intended by the claims. Using the standard of Broadest Reasonable Interpretation, the classifier could embody a decision tree, logistic regression which is math per se, a data vector (i.e. an array/table) or another model that reads on an abstract idea. The claim is not specific as to the data used to carryout out the claimed process or how the chemical reactions are even represented. Because the intended “computational method” is recited at a high degree of generality, it also reads on a mental process or one that can be carried out with the aid of paper/pen.  

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained and modified in view of Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (step one) recites determining a plurality of known chemical reactions a plurality of novel chemical reactions or the plurality of known chemical reaction sand plurality of novel chemical reactions. The following steps necessitate the use of known chemical reactions and a plurality of novel chemical reactions. It is not clear how these following steps will be carried out if the determining step only determines “a plurality of known chemical reactions” or the determining step only determines “a plurality of novel chemical reactions.”  The claimed method is unclear because the embodiment of step one only requires determining known chemical reactions or novel chemical reactions while the later steps require both known chemical reactions and novel chemical reactions. It is suggested that step one be amended to recite determining a plurality of known chemical reactions and novel chemical reactions without the alternative know or novel chemical reactions only.
Claim 1 (step one) has been amended to recite two different groupings of chemical reactions: “the plurality of known chemical reactions and the plurality of novel chemical reactions.” While Applicants may be their own lexicographers, it is now unclear how a “novel” chemical reaction distinguishes itself from any other chemical reaction, such as a known chemical reaction. As used herein, “novel” is a relative term (as in MPEP 2173.05(b)) and the specification does not set forth a standard for measuring what constitutes a “novel” chemical reaction as being different from any other chemical 
Claim 1 (step two) recites chemical reactions known to be successful and unsuccessful “that are instances of a given chemical transformation.” It is unclear what is meant by “instances.” Do applicants mean to recite that the chemical reactions result in chemical transformations? That is, that the chemical reactions contain chemical transformations? It is unclear how the term “instances” is intended to limit the step. A chemical reaction is by definition a process that involves rearrangement of the molecular or ionic structure of a substance and therefore inherently is a chemical transformation.
Claim 1 (step three) recites generating a plurality of chemical reactions “wherein each chemical transition of the plurality of chemical reactions represents a transformation.” It is unclear what “each chemical transition,” is referring to in the claim or how this limitation is intended to further limit the claim. Claim 1 recites generating chemical reactions from predicted and known reactions and makes no earlier reference to “chemical transitions.” It is also not clear if all of the chemical reactions have a chemical transition or some, and which. 
Claim 1 (step five) recites determining a plurality of chemical reaction routes associated with the target compound, wherein each chemical reaction route comprises one or more chemical reactions of the plurality of chemical reactions that produces the target compound. There is lack of antecedent basis support for “the plurality of chemical reactions that produces the target compound.” The claim only recites a plurality of chemical reactions (step three). The claim does not have antecedent basis support for the plurality of chemical reactions that produces the target compound. It is therefore unclear what this limitation is referring to. 
Claim 1 (step six) recites determining optimal chemical reaction routes comprising “at least one known reaction transformation and at least one predicted reaction transformation.” It is not clear how this step relates to the previously recited method steps where no reaction transformations are recited and no prediction of reaction transformations are recited. The claim (step three) only recites that “each chemical transition of the plurality of chemical reactions represents a transformation of one compound to another.”  It is not clear at which point in the claim a “known reaction transformation” and especially, a “predicted reaction transformation” is determined. One must first perform a step of predicting a reaction transformation and no such step is recited.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant has not clarified the langue in the claims. The arguments state that what is claimed should be read in light of the specification. However, the method steps of the claims are not clear because they recite unrelated limitations or limitations that do not add scope or meaning to the intended method and are therefore confusing, i.e. the limitations do not meaningfully limit the claim so it is unclear what active role they play in the method. Applicant is requested to clarify the language of the claims or delete the limitations. 
Claim Rejections - 35 USC § 103
The instant rejection is maintained and modified in view of Applicant’s amendments.	
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hlavacek et al. (US 2008/0177478) in view of Lui et al. (ACS Cent. Sci., vol. 4 (2017) pages 1103-1113).
Hlavacek et al. teach determining potential reactants from a metabolite data base (par. 0032) wherein the database contains information about 6455 reactions (par. 0034)(i.e. determining a plurality of known and/or novel chemical reactions extrapolated from known transformations).

Hlavacek et al. teach using the trained classifier to predict a reaction in which a specific compound participated (par. 0053 and 0059)(i.e. generating a plurality of chemical reactions based on predicted chemical reactions and known chemical reactions).
Hlavacek et al. do not explicitly teach determining at least one “target” compound, determining a plurality of reaction routes associated with the target compound and determining one or more optimal chemical reaction routes from the plurality of chemical reaction routes.
Lui et al. make obvious organic synthesis for “poorly available molecules” (i.e. known chemical reactions) and “new molecules that have never been studied before (i.e. novel chemical reactions), in another embodiment of claim 1, step 1 of determining a plurality of chemical reactions.
Lui et al. teach the need to design synthetic routes to “target” molecules (i.e. determining at least one target compound) and designing routes to the target molecules (page 1103, col. 1, par. 1).

Lui et al. teach a trained model that for a given target molecule and a specified reaction type, the model predicts the most likely reactants that can react in the specified reaction type to produce the target molecule (page 1104, col. 2, par. 2)(i.e. determining optimal chemical reaction routes from the plurality of chemical reaction routes identified for producing the target compound wherein the chemical reaction routes comprise reaction transformations).
If there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.
Applying the KSR standard of obviousness to Hlavacek et al. and Lui et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Hlavacek et al. for training a classifier on positive and .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks page 14, par. 1) that the Office Action does not provide why the plurality of novel chemical reactions is interchangeable with the plurality of known chemical reactions. 
In response, the instant claims and specification do not provide a limiting definition of “novel” chemical reactions to distinguish them from any other type of chemical reactions.  The claims also do not recite distinguishing characteristics between known and novel chemical reactions. Novel chemical reactions are also known chemical reactions once they are discovered. The specification describes “known chemical reactions” and/or “novel chemical reactions” (par. 0005) as though they are interchangeable. The specification does not define a distinction between known and novel chemical reactions. The specification does not set forth any structural or functional characteristics that may distinguish “novel” chemical reactions from any other chemical reactions. 


Other Noted Prior Art
Segler et al. (Chemistry–A European Journal 23.25 (2017): 5966-5971).
Coley et al. (ACS central science 3.5 (2017): 434-443).


E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631